Exhibit 10.12
R. G. BARRY CORPORATION RESTORATION PLAN
(As Amended and Restated Effective as of January 1, 1997)
Contents

              Section       Page  
 
  Article I. Establishment and Purpose     1  
 
           
1.1
  Establishment and Amendment of the Plan     1  
1.2
  Purpose     1  
1.3
  Application of the Plan     1  
 
           
 
  Article II. Definitions and Construction     2  
 
           
2.1
  Definitions     2  
2.2
  Gender and Number; Headings     2  
2.3
  Incorporation of the Retirement Plan and Deferred Compensation Plan     2  
 
           
 
  Article III. Eligibility and Participation     4  
 
           
3.1
  Eligibility     4  
3.2
  Participation     4  
 
           
 
  Article IV. Benefits     5  
 
           
4.1
  Amount of Benefits     5  
4.2
  Forfeiture for Misconduct     5  
4.3
  Form of Payment and Commencement Date     5  
4.4
  Withholding of Taxes     6  
 
           
 
  Article V. Administration     7  
 
           
5.1
  Administration     7  
5.2
  Finality of Determination     7  
5.3
  Expenses     7  
5.4
  Indemnification and Exculpation     7  
 
           
 
  Article VI. Funding of the Plan     8  
 
           
6.1
  Funding     8  
 
           
 
  Article VII. Amendment and Termination     9  
 
           
7.1
  Amendment and Termination     9  

 



--------------------------------------------------------------------------------



 



              Section       Page  
 
  Article VIII. Participation In and Withdrawal From the Plan by an Affiliate  
  10  
 
           
8.1
  Participation in the Plan     10  
8.2
  Withdrawal from the Plan     10  
 
           
 
  Article IX. General Provisions        
 
           
9.1
  Nonalienation     11  
9.2
  Effect on Other Benefit Plans     11  
9.3
  Severability     11  
9.4
  Applicable Law     11  
9.5
  Employer-Employee Relationship     11  
9.6
  Incompetence     12  
9.7
  Binding on Participating Employers, Eligible Participants and Their Successors
    12  
9.8
  Tax Liability     12  

 



--------------------------------------------------------------------------------



 



Article I. Establishment and Purpose
1.1 Establishment and Amendment of the Plan
R. G. Barry Corporation (“Sponsor”) presently maintains an unfunded restoration
plan known as the “R. G. Barry Corporation Restoration Plan” (“Plan”), which was
previously established effective January 1, 1994. Said Plan is hereby amended
and restated as set forth herein, effective as of January 1, 1997.
1.2 Purpose
The Plan is maintained for the purpose of providing Eligible Participants who
are eligible to receive benefit payments under the “R. G. Barry Corporation
Associates’ Retirement Plan”, as amended and restated effective as of January 1,
1996 and as may be amended thereafter (“Retirement Plan”), such portion of such
benefit payments as would have been payable to such Eligible Participants under
the Retirement Plan if (a) they had not reduced their Compensation by
participating under the R. G. Barry Corporation Deferred Compensation Plan,
effective as of September 1, 1995, and as may be amended thereafter (“Deferred
Compensation Plan”) and/or (b) the maximum annual compensation limitation under
Code Section 401(a)(17) had not been applied in calculating such benefit
payments. Additionally, the Plan is established and is intended as an unfunded
plan to be maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Section 201(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and as such it is intended that the Plan be
exempt from the relevant requirements of Title I of ERISA. The Plan is not
intended to satisfy the qualification requirements of Code Section 401.
1.3 Application of the Plan
The terms of this Plan as set forth herein are applicable only to or with
respect to those Eligible Participants in current employment on or after
January 1, 1997, and their surviving Spouses or Beneficiaries. The Plan shall
preserve all benefits accrued and not forfeited by Members under the terms of
the Plan prior to this restatement.

 



--------------------------------------------------------------------------------



 



Article II. Definitions and Construction
2.1 Definitions
All terms used in this Plan shall have the same meanings assigned to them under
the provisions of the Retirement Plan (as defined below), unless otherwise
qualified by the context hereof. Notwithstanding the prior sentence, the
following terms shall have the meanings set forth below, unless their context
clearly indicates to the contrary:

(a)   “Deferred Compensation Plan” means the “R. G. Barry Corporation Deferred
Compensation Plan”, as established effective as of September 1, 1995, and as the
same may be amended from time to time.

(b)   “Eligible Employee” means a Participant whose pension benefits under the
Retirement Plan are reduced because (1) they participated under the Deferred
Compensation Plan, and/or (2) they received annual Compensation (determined
without regard to any reduction in Compensation caused by compensation deferral
elections under the Deferred Compensation Plan) in excess of the maximum annual
compensation limitations imposed under Code Section 401(a)(17).

(c)   “Eligible Participant” means an Eligible Employee who satisfies the
conditions of Article III.

(d)   “Participant” means an individual who has qualified as a “Participant”
under the Retirement Plan and who maintains that status on any given date.

(e)   “Participating Employer” means the Sponsor and each Affiliate which is
participating under the Retirement Plan and which is not specifically excluded
from participation under this Plan by a resolution of the Board of Directors of
the Sponsor to that effect, as provided in Section 8.1.

(f)   “Plan” means the “R. G. Barry Corporation Restoration Plan” as set forth
in this document and as the same may be amended from time to time.

(g)   “Retirement Plan” means the “R. G. Barry Corporation Associates’
Retirement Plan”, as amended and restated effective as of January 1, 1996, and
as the same is amended from time to time.

2.2 Gender and Number; Headings
Except when otherwise indicated by the context, any masculine terminology when
used in this Plan shall also include the feminine gender, and the definition of
any term in the singular shall also include the plural. Headings of Articles and
Sections herein are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text shall control.
2.3 Incorporation of the Retirement Plan and Deferred Compensation Plan
The Retirement Plan and the Deferred Compensation Plan are hereby incorporated
by reference into and shall form a part of this Plan as fully as if set forth
herein verbatim; provided, however, in the event that the terms and provisions
of this Plan conflict with those of the incorporated plans, the terms and
provisions of this Plan shall control and govern the rights of Eligible

 



--------------------------------------------------------------------------------



 



Participants. Any amendment made to the Retirement Plan and/or the Deferred
Compensation Plan shall also be incorporated by reference into and form a part
of this Plan, effective as of the effective date of such amendment. The
Retirement Plan or Deferred Compensation Plan, whenever referred to in this
Plan, shall mean the Retirement Plan or Deferred Compensation Plan as amended,
as such plan exists as of the date any determination is made of benefits payable
under this Plan.

 



--------------------------------------------------------------------------------



 



Article III. Eligibility and Participation
3.1 Eligibility
An Employee of a Participating Employer who is a Participant who is entitled to
an accrued monthly benefit, or a person entitled to survivor benefits with
respect to such Participant, pursuant to the Retirement Plan will be eligible
for payments under this Plan, provided payments that would otherwise have been
made under the Retirement Plan to or with respect to such Participant have been
reduced by the effect of the maximum annual compensation limitations on such
payments, as required by Code Section 401(a)(17) and/or by the effect of
participation under the Deferred Compensation Plan.
3.2 Participation
Each Eligible Employee shall become an Eligible Participant in the Plan as of
the date he becomes an Eligible Employee, but no earlier than January 1, 1997,
unless otherwise provided under the terms of the Plan as in effect prior to that
date.
The Committee shall provide each Eligible Participant with notice of his status
as an Eligible Participant. Such notice may be given at such time and in such
manner as the Committee may determine from time to time.

 



--------------------------------------------------------------------------------



 



Article IV. Benefits
4.1 Amount of Benefits
If the normal form of distribution of the benefit payable to an Eligible
Participant (or, if applicable, his Beneficiary) upon his retirement or
termination of employment for any reason is limited by Code Section 401(a)(17)
and/or by participation in the R. G. Barry Corporation Deferred Compensation
Plan, the Participating Employer shall make up the difference, if any, between
the amount in paragraph (a) and the amount in paragraph (b) where —

(a)   is the normal form of monthly benefit which would have been payable to
such Eligible Participant or on his behalf to his Beneficiary under the
Retirement Plan, if the provisions of the Retirement Plan were administered
without regard to (1) any reduction in Compensation caused by deferral amount
elections under the R. G. Barry Corporation Deferred Compensation Plan, and
(2) the maximum amount of retirement income limitations of Code
Section 401(a)(17), and   (b)   is the normal form of monthly benefit which is
in fact payable to such Eligible Participant or on his behalf to his Beneficiary
under the Retirement Plan.       Benefits payable under this Plan to any
recipient shall be computed in accordance with the foregoing and with the
objective that such recipient should receive under this Plan and the Retirement
Plan a total amount which would not be less than the amount that would have been
payable to that recipient solely under the Retirement Plan if (A) the recipient
had not participated under the R. G. Barry Corporation Deferred Compensation
Plan if applicable and (B) Code Section 401(a)(17) had not been applicable
thereto.

4.2 Forfeiture for Misconduct
Notwithstanding any Plan provisions to the contrary, an Eligible Participant (or
his Beneficiary) shall have no right to a benefit under this Plan if the
Committee or the Sponsor determines that the Eligible Participant engaged in a
willful, deliberate, or gross act of commission or omission which is injurious
to the finances or reputation of the Sponsor or any of its Affiliates.
4.3 Form of Payment and Commencement Date
The normal form of benefit payment under this Plan shall be the normal form of
distribution under the Retirement Plan; provided, however, that the Participant
may select any alternate annuity form of distribution which is available under
the Retirement Plan, pursuant to the rules of the Committee. The Participant may
elect annual annuity payments (in lieu of monthly annuity payments) and may
select a Beneficiary to receive his benefits under this Plan. Such election must
be submitted to the Committee on a form and in a manner specified by the
Committee. No lump sum or installment distributions are permitted under this
Plan.
The benefit payable under this Plan on account of an Eligible Participant’s
retirement or other termination of employment shall commence at the same time as
the limited benefits commence to the Eligible Participant or his Beneficiary
under the Retirement Plan.

 



--------------------------------------------------------------------------------



 



4.4 Withholding of Taxes
The Participating Employer shall have the right to deduct from all payments made
under the Plan any Federal, state or local taxes required by law to be withheld
with respect to such payments.

 



--------------------------------------------------------------------------------



 



Article V. Administration
5.1 Administration
This Plan shall be administered by the Committee appointed pursuant to the terms
of the Retirement Plan. The Committee shall administer this Plan in a manner
consistent with the administration of the Retirement Plan, except that this Plan
shall be administered as an unfunded plan which is not intended to meet the
qualification requirements of Code Section 401. The Committee shall have the
same rights and authority granted to it under the Retirement Plan, which shall
include the full power and authority to determine all questions relating to
eligibility and amount of benefits and to interpret, construe and administer
this Plan. The Committee shall establish and maintain such accounts or records
as the Committee may from time to time consider necessary. Members of the
Committee shall not participate in any action or determination regarding their
own benefits under the Plan.
5.2 Finality of Determination
The determination of the Committee as to any disputed questions arising under
this Plan, including questions of construction and interpretation, shall be
final, binding, and conclusive upon all persons.
5.3 Expenses
The expenses of administering this Plan shall be borne by the Participating
Employers in the proportions determined by the Committee.
5.4 Indemnification and Exculpation
The members of the Committee, its agents, and officers, directors, and employees
of the Sponsor or any other Participating Employer shall be indemnified and held
harmless by the Participating Employer against and from any and all loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which they may be a party or in which they may be involved by reason of any
action taken or failure to act under this Plan and against and from any and all
amounts paid by them in settlement (with the Sponsor’s written approval) or paid
by them in satisfaction of a judgment in any such action, suit, or proceeding.
The foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence or willful
misconduct.

 



--------------------------------------------------------------------------------



 



Article VI. Funding of the Plan
6.1 Funding
All amounts paid under this Plan shall be paid from the general assets of the
Participating Employers. Benefits shall be reflected on the accounting records
of the Participating Employers, but neither this Plan nor the maintenance of
such accounting records shall be construed to create, or require the creation
of, a trust, custodial account, or escrow account with respect to any Eligible
Participant. No Eligible Participant shall have any right, title, or interest
whatsoever in or to any investment reserves, accounts, or funds that the
Participating Employers may purchase, establish, or accumulate to aid in
providing the unfunded benefit payments described in the Plan. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create, or
be construed to create, a trust or fiduciary relationship of any kind between a
Participating Employer or the Committee and an Eligible Participant or any other
person. Eligible Participants shall not acquire any interest under the Plan
greater than that of an unsecured general creditor of a Participating Employer.
The Trust Fund of the Retirement Plan shall not be liable for any benefits
accrued under this Plan.

 



--------------------------------------------------------------------------------



 



Article VII. Amendment and Termination
7.1 Amendment and Termination
The Board of Directors of the Sponsor may amend, modify, or terminate this Plan
at any time and in any manner. Such actions by the Board of Directors of the
Sponsor shall be binding upon all other Participating Employers. In addition,
this Plan shall automatically terminate at the time of the termination of the
Retirement Plan, and any benefit payment obligation under this Plan shall be
measured with respect to the benefits which are payable from the Retirement Plan
irrespective of whether such benefits are actually paid due to an insufficiency
of assets to pay such benefits. In the event of a termination of the Plan
pursuant to this Section 7.1, no further benefits shall accrue under this Plan,
and amounts which are then payable shall continue to be an obligation of the
Participating Employer and shall be paid as scheduled; provided, however, that
the Sponsor reserves the right, in its sole discretion, to accelerate payments
to the affected Eligible Participants in the event of a complete or partial
termination of the Plan.

 



--------------------------------------------------------------------------------



 



Article VIII. Participation In and Withdrawal From the Plan by an Affiliate
8.1 Participation in the Plan
An Affiliate which is participating under the Retirement Plan shall
automatically be considered a Participating Employer and a party to the Plan for
the benefit of its Eligible Participants unless such Affiliate is specifically
excluded from participation under the Plan by a resolution of the Board of
Directors of the Sponsor to that effect. The sole, exclusive right to amend or
terminate the Plan is reserved by the Board of Directors of the Sponsor. It
shall not be necessary for the participating Affiliate to sign or execute the
original or then amended Plan document. The participating Affiliate shall assume
all the rights, obligations, and liabilities of the Participating Employer under
the Plan. The administrative powers and control of the Sponsor, as provided in
the Plan, including the sole right to administer, amend, or terminate the Plan,
shall not be diminished by reason of the participation of any Affiliate in the
Plan.
8.2 Withdrawal from the Plan
Any Participating Employer other than the Sponsor, by action of its board of
directors or other governing body, may elect to withdraw from the Plan by giving
90 days’ advance written notice of its election to the Board of Directors of the
Sponsor, unless the Board of Directors of the Sponsor waives such advance notice
or agrees to a shorter advance notice period. Such Participating Employer’s
election to withdraw from the Plan shall be subject to the consent of the Board
of Directors of the Sponsor.

 



--------------------------------------------------------------------------------



 



Article IX. General Provisions
9.1 Nonalienation
No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void. Notwithstanding the foregoing provisions of this Section 9.1, no benefit
amount payable under the Plan shall be payable until and unless any and all
amounts representing debts or other obligations owed to the Sponsor or other
Affiliates by the Eligible Participant with respect to whom such amount would
otherwise be payable shall have been fully paid.
9.2 Effect on Other Benefit Plans
Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Retirement Plan or any other plans
maintained by a Participating Employer. The treatment of such amounts under
other employee benefit plans shall be determined pursuant to the provisions of
such plans.
9.3 Severability
In the event any provision of this Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted, and the Sponsor shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment as provided in this Plan.
9.4 Applicable Law
This Plan shall be governed and construed in accordance with the laws of the
State of Texas to the extent such laws have not been preempted by applicable
Federal law.
9.5 Employer-Employee Relationship
The establishment of this Plan shall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of a Participating Employer to discharge
any Employee or otherwise act with relation to the Employee. A Participating
Employer may take any action (including discharge) with respect to any Employee
or other person and may treat such person without regard to the effect which
such action or treatment might have upon such person as an Eligible Participant
under this Plan.

 



--------------------------------------------------------------------------------



 



9.6 Incompetence
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of such person’s person or estate has been appointed;
provided, however, that if the Committee shall find that any person to whom a
benefit is payable under the Plan is unable to care for such person’s affairs
because of incompetency, any payment due (unless a prior claim therefor shall
have been made by a duly appointed legal representative) may be paid as provided
in the Retirement Plan. Any such payment so made shall be a complete discharge
of liability therefor under the Plan.
9.7 Binding on Participating Employers, Eligible Participants and Their
Successors
This Plan shall be binding upon and inure to the benefit of the Participating
Employers, their successors and assigns and the Eligible Participants, their
heirs, executors, administrators and legal representatives. The provisions of
this Plan shall be applicable with respect to each Participating Employer
separately, and amounts payable hereunder shall be paid by the Participating
Employer of the particular Eligible Participant. In the event any Eligible
Participant becomes entitled to a benefit under the Retirement Plan based on
service with more than one Participating Employer, the benefit obligations under
this Plan shall be apportioned among such Participating Employers as determined
by the Committee.
9.8 Tax Liability
A Participating Employer may withhold from any payment of benefits hereunder any
taxes required to be withheld and such sum as the Participating Employer may
reasonably estimate to be necessary to cover any taxes for which the
Participating Employer may be liable and which may be assessed with regard to
such payment.

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the Sponsor has caused this instrument to be executed by its
duly authorized officers effective as of January 1, 1997.

            R G. Barry Corporation
      By   /s/ Harry Miller       Vice-President of Human Resources             
        By   /s/ Daniel D. Viren       Senior Vice-President of Finance and
Treasurer                    By   /s/ Michael Krasnoff       Vice-President of
Finance and Assistant Treasurer             

 